De Haven, J., concurring.
I concur in the judgment, and in the foregoing opinion of Commissioner Temple, except that part which holds that the court erred in overruling defendant’s objection to certain evidence given by the witness Morin. The defendant was permitted to introduce in evidence, without objection, the confession of Long, to the effect that he, Long, was the person who committed the murder for which defendant was being tried, and that he obtained from Morin the pistol with which the killing was done. This admission or confession of Long was not competent evidence in favor of defendant. It was only hearsay. (Smith v. State, 9 Ala. 994; Sharp v. State, 6 Tex. App. 650; Rhea v. State, 10 Yerg. 258; Daniel v. State, 65 Ga. 199; Kelly v. State, 82 Ga. 444.) But the confession being in evidence, and the defendant insisting upon its truth, there was no error of which defendant - can complain in admitting the testimony of Morin, to the effect that he did not loan or give Long a pistol, as it tended in some slight degree to disprove the truth of the alleged confession.